            Case 3:20-cv-01198-JAG Document 16 Filed 10/14/20 Page 1 of 2




                          IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF PUERTO RICO


  MARTIN VELEZ RIOS, et al.,
            Plaintiffs,
                   v.
                                                     CIVIL NO. 20-1198 (JAG)
  MONSANTO COMPANY, et al.,
            Defendants.


                                                  ORDER

       By October 30, 2020, the Parties shall file a JOINT Initial Scheduling Memorandum—not
to exceed thirty (30) pages—addressing the following:

       1.        Each party’s theory of the case and the applicable law.
       2.        Any jurisdictional issues.
       3.        Whether each party consents to proceed before a Magistrate Judge, pursuant to 28
                 U.S.C. § 636.
       4.        A proposed schedule with suggested deadlines for (i) Rule 26 disclosures; (ii)
                 amendments to pleadings and to add parties; (iii) conclusion of discovery; and (iv)
                 filing of dispositive motions.
       5.        Inform of any and all related cases filed in federal and/or state court, even if
                 involving different parties and/or counsel. This shall include the caption and
                 number of the case(s).
       6.        Any other matters deemed important to the case.

        The Court will approve and/or modify the proposed discovery timetable, rendering those
deadlines final and binding upon all parties. Additional changes may not be unilaterally made by
counsel, but rather must be approved by the Court upon a finding of good cause and, preferably,
as the result of a joint request.

        The Court trusts that, in proposing these deadlines, the parties will aim “to secure the just,
speedy, and inexpensive determination of [the] action.” Fed. R. Civ. P. 1. On this point, the Court
reminds the parties that a mutually beneficial settlement would be the optimal means of resolving
this dispute.

       In addition, the Court hereby sets the following deadlines in anticipation of the
requested civil jury trial:

   1. Joint Proposed Pretrial Order due by June 6, 2022;
          Case 3:20-cv-01198-JAG Document 16 Filed 10/14/20 Page 2 of 2
CIVIL NO. 20-1198(JAG)                                                                               2


   2. Pretrial/Settlement Conference set for June 13, 2022 at 3:00 PM;
   3. Jury Trial is scheduled for June 27, 2022 at 10:00 AM.

         The directives and deadlines set forth in this Order are intended to ensure the effective
litigation of this case. These are of strict compliance; neither the filing of a dispositive motion nor
settlement discussions will suspend the directives in this Order. Additionally, discovery impasses
may only be brought to the Court’s attention upon a showing of compliance with Local Rule
26(b).

        Failure to fully comply with the directives and deadlines set forth in this Order shall
result in the imposition sanctions.

       IT IS SO ORDERED.

       In San Juan, Puerto Rico on October 14, 2020.



                                                       s/ Jay A. Garcia-Gregory
                                                       JAY A. GARCIA-GREGORY
                                                       United States District Judge
